Citation Nr: 0529608	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The Board remanded the case to the RO in September 2003 for 
additional development.  That development has since been 
accomplished and the case is once again before the Board for 
review. 

The November 2001 rating decision on appeal also found that 
new and material evidence had not been submitted to reopen 
claims for service connection for psychophysiological 
gastrointestinal reaction, a seizure disorder, and for a 
nervous disorder, to include schizophrenia.  In September 
2003, the Board affirmed the RO's decision with respect to 
each of those determinations.  Therefore, these issues are no 
longer on appeal.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran has been diagnosed with PTSD based on his 
account of two personal assaults while on active duty. 

3.  The veteran did not engage in combat and does not contend 
that his claimed stressors are related to combat.

4.  The evidence in the claims file does not provide credible 
support for the veteran's claimed in-service stressors.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has PTSD as a result of two 
personal assaults during his period of active duty from 
February 1964 to April 1964.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in November 2001, a statement of the case (SOC) issued in 
March 2002, a Supplemental Statement of the Case (SSOC) 
issued in August 2005, letters by the RO dated in January 
2001 and June 2001, as well as letters by the Appeals 
Management Center (AMC) dated in November 2003 and March 
2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The veteran was also 
notified of the revised portions of 38 C.F.R. § 3.304 
pertaining to PTSD claims based on personal assault in the 
Board's September 2003 remand as well as a questionnaire 
issued by the AMC in November 2003.  

In addition, the letters by the RO and the AMC provided the 
veteran with information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A.           § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran's service personnel records were 
also obtained.  In addition, the veteran was provided 
numerous opportunities to submit evidence to verify his 
claimed stressors and was afforded a VA psychiatric 
examination in February 2002.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Factual Background

The veteran's service medical records do not show any 
psychiatric problems at the time of a Report of Medical 
History or at a service enlistment examination in October 
1963.  In early February 1964, however, the veteran was seen 
on numerous occasions for complaints of nausea, vomiting, 
abdominal pains, and nervousness, for which no physical cause 
could be found.  

In April 1964, the veteran was referred for a psychiatric 
evaluation because of his recurrent abdominal pain, nausea 
and vomiting.  At that time, the examiner noted that the 
veteran had been referred after a second hospital admission 
for these problems which showed no objective findings.  The 
veteran's past history was noted to include his having quit 
school in the 9th grade because of difficulty with teachers, 
civilian delinquencies, including stealing two cars and 
breaking into a store, and physical problems, including 
cramps and nightmares of fires and killing. The examiner also 
noted that the veteran's psychosexual history was extremely 
retarded.  


On mental status examination, the veteran showed 
preoccupation with feelings of helplessness and 
indecisiveness, and he gave a long history of using somatic 
complaints to express feelings of anxiety when unable to cope 
with a situation.  His insight and judgment were impaired.  
The examiner rendered a diagnosis of psychophysiological 
gastrointestinal reaction, manifested by anxiety, abdominal 
pains, nausea and vomiting.  The examiner noted that the 
veteran's stress was minimal, and consisted of routine 
military duties.  The veteran's predisposition was moderate, 
and included a lifelong history of passive dependent defense 
mechanisms.  The examiner concluded that this disorder 
existed prior to service.  The examiner recommended that the 
veteran be presented to a medical board for discharge.  

The report of the Medical Board Proceedings a few days later 
determined that the veteran's psychophysiological 
gastrointestinal reaction existed prior to his entry onto 
active duty, was not aggravated by his active duty, and was 
disqualifying for retention.  He was then discharged on April 
28, 1964.

The veteran's service personnel record show that he entered 
service in February 1964 as an E-1 and was discharged in 
April 1964 as an E-2.  There is no evidence that the veteran 
was ever disciplined during his brief period of service. 

Evidence developed after the veteran's military discharge 
shows that he received extensive treatment for disabilities 
involving epilepsy and psychiatric disorders other than PTSD.  
For instance, the record shows that the veteran was 
hospitalized on numerous occasions at Nevada State Hospital 
from 1966 to 1977.  A January 1966 admission report lists a 
diagnosis of personality trait disturbance, emotionally 
unstable personality.  Other reports list a diagnosis of non-
psychotic organic brain syndrome due to epilepsy.  An April 
1968 admission report notes that the veteran was hospitalized 
after ingesting an entire month's supply of Valium because 
his family refused to allow him to become a beautician.  The 
diagnosis was "OBS, non-psychotic, epilepsy.  The veteran 
also received treatment at St. John's Hospital from November 
1965 to August 1970.  An August 1970 admission report 
includes a diagnosis of "schiz. reaction, paranoid type."  
However, none of these records contains a diagnosis of PTSD.  

In a letter received at the RO in February 1973, the veteran 
reported that he was hospitalized in service following a 
traumatic experience in which his "hands were burnt while on 
K.P. a Spec Four placed my hands on a stove, It's on 
record."  

The veteran was also hospitalized by VA from June 1975 to 
July 1975 for diagnoses involving hiatal hernia, seizure 
disorder, and chronic anxiety and depression.  The veteran 
was hospitalized again from January 1977 to February 1977, at 
which time his diagnoses included borderline syndrome and 
seizure disorder.  In a January 1989 letter, a VA physician 
indicated that the veteran suffered from anxiety as well as 
heat intolerance.  

The veteran's father submitted a April 1981 letter indicating 
that the veteran had told him about the incident in which a 
sergeant put both of the veteran's hands on a hot stove.  

In a November 2000 letter, a psychiatrist at Murrell 
Counseling Service (MCS) indicated that he had been treating 
the veteran for PTSD since April 1995.  In a December 2000 
letter, the psychiatrist clarified that the veteran's PTSD 
began in service when a sergeant placed his hands on a hot 
stove.  Treatment records from MCS dated from 1992 to 2001 
were reviewed.  Entries dated in October 2000 and December 
2000 note the veteran's statements that his hands were placed 
on a hot stove while in the Army.  

VA outpatient treatment records dated in 2001 also show 
treatment for PTSD based on several alleged in-service 
stressors.  Of particular relevance, a February 2001 
treatment report documents the veteran's statements of having 
been sexually molested by a superior officer in service.  
However, the veteran provided no specific details of the 
alleged assault.  When seen in March 2001, the veteran 
related the incident in which a cook placed his hands on a 
hot stove after he entered the mess hall because his hands 
were in his pockets.  He explained that after this incident 
he would shake and was unable to eat in front of his 
superiors.  The diagnosis was PTSD.  An April 2001 treatment 
record lists a diagnosis of depression, mild, recurrent, 
without psychosis.  The clinician also noted that the veteran 
did not meet the criteria for PTSD, but may have subsyndromal 
PTSS (post-traumatic stress syndrome) based on allegations of 
abuse while in boot camp. 

In a December 2001 letter, a VA clinical psychologist 
indicated that the veteran reported many symptoms consistent 
with PTSD, including nightmares, intrusive memories, 
avoidance/numbing, and hyperarousal.  The psychologist 
explained that the veteran's "brief encounter in the 
military exposed him to an ideology which was quite alien to 
his personal ideology which possibly set him up for abusive 
encounters . . . . his military experience was traumatic for 
him [and], seemingly, has resulted in long-term 
consequences."  The psychologist concluded that the veteran 
has PTSD based on his military history and current 
symptomatology. 

Pursuant to the Board's remand, the AMC notified the veteran 
in a November 2003 letter that additional information was 
needed concerning his claimed stressors.  The AMC enclosed a 
questionnaire for the veteran to complete, which requested 
specific information concerning the alleged personal assaults 
in service.  The veteran completed the questionnaire by 
relating the incident during basic training in which a 
sergeant placed both of his hands on a hot stove.  The 
veteran also indicated that about a month after this incident 
he was sexually assaulted by his master sergeant.  However, 
no additional information was provided concerning either of 
these alleged incidents.  Lastly, the veteran stated that he 
was traumatized by a necklace worn by a Sergeant R. which was 
made from ears of dead Vietnamese soldiers. 

Following the Board's remand, the veteran was also afforded a 
VA psychiatric examination in February 2005.  During the 
interview, the veteran reported that he was sexually 
assaulted by a drill instructor during basic training.  He 
also related the incident in which he was forced to place his 
hands on a hot stove by another sergeant.  The examiner noted 
that the veteran found these traumas particularly distressful 
and that they certainly represent the level of trauma 
indicated in the DSM-IV that would be sufficient to lead to 
PTSD.  Following a mental status examination, the examiner 
diagnosed the veteran with schizophrenia, paranoid type, and 
PTSD. 

III.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no evidence shows that the veteran engaged in 
combat with an enemy force.  The veteran was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that he suffers from PTSD as a result two 
personal assaults in service.  The regulation governing this 
type of claim, 38 C.F.R. § 3.304(f), was amended after the 
veteran filed his claim in September 2000.  This amendment, 
which became effective March 7, 2002, addresses the type of 
evidence that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from a personal assault.  The veteran was 
notified of the amended regulation and provided an 
opportunity to submit additional evidence in support of his 
claim. 

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA has 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."  

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran 
claim of entitlement to service connection for PTSD.  It is 
undisputed that the veteran has been diagnosed as having 
PTSD.  The issue before the Board, however, is whether his 
PTSD was incurred during his active military service.  The 
determination of the sufficiency (but not the existence) of a 
stressor is exclusively a medical determination for mental-
health professionals, who are "experts" and "presumed to know 
the DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD based on two alleged 
assaults in service, the Board finds no credible evidence 
which verifies either assault.

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moran, 9 Vet. App. at 395.  
A Court decision pertaining to corroboration of stressors 
related to a sexual assault contains a factual situation 
broadly similar to that under consideration by the Board in 
this case.  In YR v. West, 11 Vet. App. 393 (1998), the 
appellant (YR) served for more than three years in the U.S. 
Air Force, but did not complete her enlistment.  More than 20 
years after her separation from active duty, YR advised a VA 
doctor that she had been raped in service, but had never 
reported the attack.  The doctor diagnosed PTSD which 
"'seem[ed] related to difficulties she had while in 
service.'"  Thereafter, additional diagnoses of PTSD related 
to in-service sexual assault followed.  YR, 11 Vet. App. at 
395.  The evidence also included YR's sister's report that 
she had seen YR two days after the assault, had observed 
bruises, abrasions, swollen lips and other injuries, and had 
been told by YR of the sexual assault.  YR was also placed 
under hypnosis, where she reportedly relived the event.  YR, 
at 396.  

The Board found that this evidence did not establish that an 
in-service assault had occurred and denied service connection 
for PTSD.  It based this finding, in part, on the absence of 
any mention of sexual assault in either service or post-
service medical records.  However, the Board did not discuss 
the weight and credibility of YR's sister's testimony and 
"entirely failed to consider" the hypnosis evidence.  YR, at 
398.  Accordingly, the Court found that the Board had not 
provided adequate reasons and bases for its decision, 
frustrating judicial review.  Id.  In its remand to the 
Board, the Court advised that the portions of VA's Manual 
M21-1 cited above provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service.  
YR, at 399.

The appeal presently before the Board differs somewhat from 
YR, in that there are no other witnesses who claim to have 
heard the veteran describe an in-service personal assault at 
any near-contemporaneous time either before or after her 
release from active duty.  The Board notes that the veteran's 
father's letter indicating that the veteran had told him 
about the incident in which a sergeant put his hands on a hot 
stove is dated in April 1983, approximately seven years after 
the veteran's period of active military service.  In 
contrast, the statement provided by YR's sister was only two 
days after the alleged assault.  Moreover, unlike YR, there 
is no putatively scientific evidence in this case, such as 
hypnosis, sought to be offered as an objective validation of 
the veteran's later statements regarding the claimed assault.  
The Board must therefore focus on the credibility and 
reliability of the veteran's testimony itself, and on whether 
any of the behavior exhibited by the veteran in service may 
reasonably be accepted as corroboration of her claims, made 
long after service, that he was physically and sexually 
assaulted while on active duty in the Army.

With respect to the stressor involving the veteran's hands 
being placed on a hot stove by a sergeant, the Board notes 
that none of the service medical records show any treatment 
for a burn to either hand.  This fact alone significantly 
undermines the veteran's credibility.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

With respect to the alleged sexual assault, the veteran has 
been given several opportunities but has failed to provide 
any meaningful information regarding the details surrounding 
this claimed incident.  For instance, the veteran has not 
provided the name of the alleged attacker or any other 
details concerning the attack.  As the Court has noted, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the veteran's service medical 
records which reflect that he was treated for complaints of 
nausea, vomiting, abdominal pains, and nervousness, for which 
no physical cause could be found.  The diagnosis was 
psychophysiological gastrointestinal reaction manifested by 
anxiety, abdominal pains, nausea, and vomiting.  However, it 
was determined that this condition preexisted service and was 
not aggravated therein.  In other words, the veteran had 
experienced nervousness with associated gastrointestinal 
complaints prior to service, with no increase in the 
underlying disability during service which could be an 
indication that he experienced a stressful event in service.  
It also appears that the veteran displayed behavioral 
problems prior to service, including quitting school in the 
9th grade because of difficulty with teachers, civilian 
delinquencies, including stealing two cars and breaking into 
a store, and physical problems, including cramps and 
nightmares of fires and killing.  The examiner also noted 
that the veteran's psychosexual history was extremely 
retarded.  Thus, it is impossible to attribute these symptoms 
to an alleged incident in service, as they had been present 
well before his enlistment into the Army.

The Board also finds it significant that no reports or 
allegations of either assault were made during his numerous 
hospitalizations at Nevada State Hospital and St. John's 
Hospital from 1965 to 1977.  The veteran first reported the 
stove incident in a February 1973 letter, almost 10 years 
after service, and the sexual assault in 2001, approximately 
37 years after service.  Although subsequent medical reports, 
including the February 2005 VA examination report, include 
the veteran's reports of these in-service assaults in their 
list of stressors potentially contributing to his diagnosed 
PTSD, the mere transcription of a history provided by the 
veteran does not transform that information into competent 
medical evidence simply because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

In view of all the factors discussed above, the Board finds 
that the veteran's testimony is not reliable and of little 
probative value.  See Smith, 1 Vet. App. at 237 (determining 
the credibility of evidence is a function for the Board); 
Hayes, 5 Vet. App. at 69-70 (1993), citing Wood, 1 Vet. App. 
at 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the 
degree of weight to give the evidence).  "Just because a 
physician or other health care professional accepted the 
veteran's description of his Vietnam experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean that the BVA was required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  "The BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. 
App. at 192.  In the absence of any credible supporting 
evidence that a claimed in-service stressors actually 
occurred, service connection for PTSD must be denied.  38 
C.F.R.              § 3.304(f).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A  
§ 5107(b); 38 C.F.R. § 3.102, and the appeal is denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


